Citation Nr: 0733859	
Decision Date: 10/26/07    Archive Date: 11/07/07	

DOCKET NO.  97-16 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD)  


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1971 to May 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the VARO 
in Oakland, California, that denied entitlement to service 
connection for PTSD.  The record reveals that in February 
2003, the Board indicated that the RO had denied service 
connection for PTSD in a July 1990 rating decision which was 
not appealed.  In February 2003 the Board determined that 
evidence received since the July 1990 decision was 
sufficiently new and material so as to reopen the claim for 
service connection for PTSD.  The case was sent to the 
Board's Evidence Development Unit to undertake further 
development.  Thereafter, in October 2003, the Board remanded 
the case in order that information might be obtained from the 
U.S. Army and Joint Services Records Research Center (JSRRC), 
formerly known as the U.S. Armed Services Center for Research 
of Unit Records.  Evidence was obtained and the case has been 
returned to the Board for appellate review.

The Board notes with regard to representation, correspondence 
from the veteran  dated in April 2007 reflected that he might 
have another representative besides The American Legion.  He 
was then told that if he desired representation by an agent 
authorized to practice before VA or a private attorney, he 
was to have that agent or attorney submit to the Board a VA 
Form 21-22 (Appointment of Veterans Service Organization as 
Claimant's Representative).  He was told that the Board would 
suspend review of his appeal for 30 days from the date of the 
letter, that being July 30, 2007.  If the Board did not hear 
from the veteran within that time, the Board would assume 
that he did not desire representation.  In late September 
2007, the attorney the veteran indicated was helping him with 
his case was contacted by VA.  He indicated that he did not 
represent the veteran, but was only a friend.  Although there 
is some question as to the veteran's intent in this regard, 
there is still a valid VA Form 21-22 designating the American 
Legion on file.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim.  

2.  The veteran was not in combat.  

3.  There is no credible supporting evidence of an inservice 
stressor to support a diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 
38 U.S.C.A. §§ 3.102, 3.156, 3.159, 3.326 (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), VCAA notice must:  (1) Inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (same).  

Additionally, during the pendency of this appeal, in March 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Dingess v. Nicholson, 
19 Vet. App. 473, 486 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements are:  (1) Veterans 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  

VA has technically not complied with these mandates.  When an 
error occurs with regard to VCAA compliance, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders, 487 F. 3d at 
886, 889 (recognizing that "VCAA notice errors are reviewed 
under a prejudicial error rule" and holding that "all VCAA 
notice errors are presumed prejudicial and ...VA has the burden 
of rebutting this presumption"); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

An error "whether procedural or substantive, is prejudicial 
when it affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication]."  Mayfield, supra, 
at 116; accord Sanders, supra, at 891 ("this opinion does 
not ...change the rule that reversal requires the essential 
fairness of the adjudication to have been affected").  That 
is, " the key to determining whether an error is prejudicial 
when [it] did not affect 'the essential fairness of the 
[adjudication], "' see Mayfield, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or; (3) that a benefit could not have 
been awarded as a matter of law." Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied ...that is, affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
[the] claim..." Mayfield, supra, at 128. 

In the instant case the Board determines that the presumed 
prejudice to the veteran with respect to defective VCAA 
compliance has been rebutted.  Specifically, the veteran was 
sent a letter from VA in April 2003 that told him what was 
needed to help his claim.  For example, he was told that he 
should provide the name and address of any source that might 
provide information concerning a reported incident in 
service. He was given examples of evidence such as a visit to 
a medical clinic, a request for a change in MOS or duty 
assignment, a showing of increased leave without an immediate 
reason, changes in performance evaluations, and unexplained 
economic or social behavioral changes, to list a few. He was 
also told that VA had contacted the U. S. Armed Services 
Center for Unit Research (now known as the Joint Services 
Records Research Center (JSRRC)) for information.  The Board 
finds the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  The case has been in appellate status 
for several years and the veteran has had ample opportunity 
to provide more specific information.  The Board itself 
remanded the case in October 2003 for further development.  A 
request was made of the JSRRC for additional information and 
a response from that facility was received in January 2007.  

Identified treatment records have been obtained and 
associated with the record.  VA examinations have been 
conducted.  Accordingly, the Board is satisfied that VA has 
complied with the duties to notify and assist requirements of 
the VCAA and its implementing regulations.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
basically means that the facts, shown by the evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303 (2007).

For service connection to be awarded, there must be 
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of an 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the present disease or 
injury.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); 
Accord Disabled American Veterans v. Secretary of Veterans 
Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 2005); Shedden v. 
Principi, 381 F.3d 1163, 1166 (Fed. Cir. 2004).  If the 
veteran fails to demonstrate any one element, denial of 
service connection will result.  Disabled American Veterans, 
supra; Coburn, supra.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an inservice 
stressor; and credible supporting evidence that the claimed 
inservice stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f).  

The Board observes that the veteran did not engage in combat 
with the enemy.  The veteran's personnel records do not show 
that he received any citations or awards for participation in 
combat with the enemy.  It is not otherwise contended.  See 
38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony about the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

If a claim for PTSD is based on an inservice personal 
assault, 38 C.F.R. § 3.304(f) (3) provides that evidence for 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to:  
Records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members or clergy.  Evidence of behavior 
changes following a claimed assault is one type of relevant 
evidence that may be found in these sources.  Example of 
behavior changes that may cause a credible evidence of a 
stressor include, but are not limited to:  A request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavioral changes.  VA will 
not deny a PTSD claim that is based on inservice personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute corroborative 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases for supporting its 
decision, there is no need to discuss in detail all the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the 
Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and what this 
evidence shows, or fails to show, on the claim.  The veteran 
should not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board provide reasons for rejecting 
evidence favorable to the claimant).  

Having carefully reviewed the evidence pertaining to this 
claim, the Board concludes that service connection for PTSD 
is not warranted.  In this regard, the Board notes that over 
the years the veteran has been variously diagnosed with 
various psychiatric diagnoses, including PTSD.  However, 
after a careful review of the record, the Board finds that 
none of the claimed stressors have been verified.  Therefore, 
the preponderance of the evidence is against the claim.

The veteran's service medical records reveal that at Whiteman 
Air Force Base in Missouri, his first permanent duty station, 
the veteran worked in a security police squadron.  When he 
was seen for medical evaluation in March 1972, he stated that 
he did not like his present job.  He reported that as a 
civilian, he used pot, downers, hash, and acid.  Since 
joining the Air Force he had used marijuana and hash.  He 
last used LSD about 10 months earlier.  He was requesting 
that he be removed from his duties involving security of 
nuclear weapons because of his past usage of drugs, including 
LSD.  He gave no evidence of a psychosis, neurosis, or 
organic brain disease.  He also gave no indication of any 
difficulties with other service comrades, to include 
assaults.  

The post service medical evidence includes a report of 
private hospitalization of the veteran in May 1976.  The 
veteran had been picked up by the police after they called 
from an emergency call box in which he indicated that he 
needed help.  He requested admission to the hospital for 
"religious reasons."  He admitted to poly drug abuse.  At the 
time of discharge from hospitalization in June 1976, he was 
given a diagnosis of paranoid schizophrenia.  No reference 
whatsoever was made to the veteran's active service to 
include any incidents therein.  

Initial post service evidence includes a report of 
hospitalization at a state hospital in Colorado in September 
1980.  It was reported the veteran had begun using alcohol at 
the age of 12 or 13.  He indicated he had been using 
regularly since that time, with the exception of five years 
that he was in a cult, where drugs and alcohol were 
prohibited.  At the age of 15, he related that he began using 
speed.  He indicated that since that time he had used 
amphetamines.  He used marijuana on a daily basis, as well as 
acid, barbiturates, heroin, and cocaine.  He reported that he 
became heavily involved in drugs in Vietnam and led a chaotic 
life following service.  It was indicated that "he has many 
poorly suppressed war experiences."  Reference was made to a 
number of psychiatric hospitalizations in the past, and these 
were reported as having been drug related.  The veteran was 
given psychiatric diagnoses of drug dependence and schizo-
affective schizophrenia.  

The Board notes with regard to the mention of service in 
Vietnam during this hospitalization, the veteran's 
DD Form 214 (Report of Transfer or Discharge) reflects that 
he had no foreign service during his less than 11 months of 
active service.  It was specifically stated that he did not 
serve in Vietnam.  

Subsequent communications of record from the veteran refer to 
his claiming many inservice stressors ranging from childhood 
problems to problems in service, to an assault in 1996.  His 
inservice stressors reportedly included:  Nighttime guard 
duty of nuclear weapons with eerie sounds, dogs being 
destroyed after attacking their handlers, being one of 100 
men moving a warhead, being severely beaten, harassed, and 
extorted by a gang of African-American airmen, witnessing a 
stabbing of an airman, being threatened with death by a 
jealous sergeant, seeing a friend burned to death by jet 
exhaust, and having a friend die from an accidental gunshot 
wound.  Review of the records by a VA physician in 1997 
revealed that the veteran received treatment during the 
1980's for alleged PTSD due to reported intrusive 
recollections of Vietnam.  (It is again noted that the 
records show the veteran did not serve outside the United 
States during his less than one year of active service.)  

Of record is a January 1998 statement from the Department of 
the Air Force Office of Special Investigations.  An 
information release management specialist reported that with 
regard to a recent communication concerning the veteran, she 
could not find any information regarding him.  She stated 
that her office dealt solely with closed investigations, and 
the veteran "was not a subject, victim, or incidental in any 
type AFOSI investigation."  

Subsequent communications from the veteran focused on one 
inservice incident in which the veteran stated that he 
witnessed the wounding and/or killing of one individual by 
another individual who he named while serving at Whiteman Air 
Force Base in Missouri in September 1971.  

This information was provided to the JSRRC (formerly known as 
the US Army and Joint Services Records Research Center).  In 
a communication received in January 2007, it was indicated 
that the facility had researched the available US Air Force 
Casualty Data and the 1971 historical reports submitted by 
the 351s Security Police Squadron.  The facility was "unable 
to document" the death of one airman by another as reported 
by the veteran.  The JSRRC stated that it also requested a 
search of the Air Force Office of Special Investigations Data 
Base with negative findings.  The Office of Special 
Investigations stated that no records were found based on the 
information provided.  

The Board acknowledges that the veteran's diagnoses include 
PTSD.  However, the claimed stressors have not been 
corroborated by official channels.  The Board is not required 
to accept a veteran's uncorroborated account of his military 
experiences or the opinions of psychiatrists and 
psychologists that are based on an uncorroborated history.  
See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  In other 
words, although the veteran has been given a diagnosis of 
PTSD, there is no independent corroboration of his claimed 
stressors.  As noted above, the veteran's statements are not 
sufficient by themselves to establish that a claimed stressor 
occurred.  As required by 38 C.F.R. § 3.304(f), the 
occurrence of a noncombat stressor must be supported by 
credible evidence.  The veteran has not provided any credible 
supporting evidence of his experiences that would 
verification of any stressors.  As noted above, in Moreau v. 
Brown, 9 Vet. App. 389 (1996), the Court held that the fact 
that a medical opinion was provided relating PTSD to offense 
the veteran described in service did not constitute as a 
matter of law "credible supporting evidence" of the existence 
of a claimed noncombat stressor.  As noted above, on more 
than one occasion when the veteran was seen for treatment at 
evaluation purposes, he referred to having served in Vietnam.  
However, the service medical records, and the report of 
separation, reveal that he never set foot in Vietnam.  
Accordingly, the Board concludes that credible supporting 
evidence that any of the veteran's claimed stressors occurred 
has not been submitted.  Thus, this critical element 
necessary to establish service connection for PTSD based on a 
stressor is absent.  The issue of credibility is a matter 
that is to be addressed upon all the evidence of record.  In 
appropriate cases, a failure in credibility in one matter 
allows the trier of fact to determine that other allegations 
are also not credible.  The veteran's statements have varied 
to such a degree that the totality of his reported stressors 
are not credible.  In sum, the diagnosis of PTSD is not 
supported by the evidence of record, based as it is on 
unreliable and unverified information provided by the 
veteran.  As such, without a confirmed inservice stressor 
service connection may not be granted.  

Under the circumstances, the Board concludes that the veteran 
has not met the regulatory requirements for service 
connection for PTSD.  Accordingly, the claim is denied.  


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


